Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis, EP3207911 (see accompanying IDS).
	On claim 1, Gillis cites: 
A system for adjusting the configuration of a patient support apparatus, the system comprising: 
a patient support apparatus ([0039] bed 10) comprising at least one actuator configured to adjust the configuration of the patient support apparatus (as above and figure 7, motors 92 and 94); and 
a control unit configured to control the at least one actuator ([0040] and figure 7, control circuit 98), the control unit comprising a memory (174), the memory configured to store a plurality of patient support apparatus configurations ([0038] chair position, horizontal position, and the like); 
wherein the control unit is configured to: 
receive a first input comprising patient risk information of a patient to be supported ([0072] risk for ulcers); 
determine an optimum patient support apparatus configuration from the plurality of patient support apparatus configurations based on the patient risk information (as above, communication of information leading to the decrease in a target pressure of compression therapy); 
receive a second input from a user to accept the determined optimum patient support apparatus configuration ([0071] undisclosed “selectable means” by a computer); and 
if the determined optimum patient support apparatus configuration is accepted by a user, control the at least one actuator to adjust the patient support apparatus into the determined optimum patient support apparatus configuration ([0071] circuitry 98 may cease operations in a threshold amount of time selectable by a user. This is responsive to the patient about to undergo physical therapy or other alternate forms of treatment and diagnosis. The claimed “determined optimum patient support apparatus configuration” is the adjustment of the bed suitable for the patient to under the alternative treatment. In the alternative, if the user does not send the instructions to cease operations, the user’s inaction is a tacit acceptance of the preprogrammed therapy).
Regarding the claimed: 
“wherein the first input comprising patient risk information is input by a user manually via inputs of the patient support apparatus or is communicated to the patient support apparatus from a hospital records system,” Ellis, [0048] discloses an embodiment wherein a bed 10 may communicate with other computers or servers to include an electronic medical records system (EMR). Ellis doesn’t disclose the cited risk information being communicated via the hospital records system. However, it would have been obvious at the time the claimed invention was filed to include into Ellis the option of transmitting the patient’s risk information via the EMR disclosed in Ellis. One of ordinary skill in the art would have included such a feature as a convenient way of remotely programming the patient’s bed without caregiver intervention. 
Regarding the excepted claimed: 
“display the determined optimum patient support apparatus configuration to the user,” as previously disclosed, Ellis includes an embodiment wherein patient information regarding chair position, horizontal position, and the like are programmed into the system. Furthermore, Ellis, [0045] discloses an embodiment wherein bed 10 includes at least one graphical user input (GUI) or display screen 142 coupled to a respective siderail 48 as shown in FIG. 1.
Ellis doesn’t disclose the excepted claim limitations. However, it would have been obvious at the time the claimed invention was filed to use the display features disclosed in Ellis to illustrate the cited patient positioning system also disclosed in Ellis such that the claimed invention is realized. One of ordinary skill in the art would have included such a feature as a visible reference to the caregiver how a proper patient position setup should appear. 
On claim 2, Gillis cites: 
The system of claim 1, wherein the control unit is further configured to display the determined optimum patient support apparatus configuration before receiving the second input from a user. [0071] In some embodiments, control circuitry 98 receives information communicated from remote computer 176 over network 178 and varies an operating parameter of compression therapy of the compression therapy module 23 depending upon the information received from the remote computer. For example, computer 176 may send reduce the number of cycles or time period of compression therapy comprise a graphical station of a nurse call system or it may comprise an in-room computer or it may comprise a hand held computer device such as a phone, laptop computer, or tablet computer. In this passage the graphical display is presenting the number of cycles for compression therapy suitable to carry out a successful therapeutic session. But, circuitry 98 may cease operations in a threshold amount of time selectable by a user Thus, the claimed “determined optimum patient support apparatus configuration” is disclosed. The claimed “second input” is the ceasing of operations to allow another medical treatment to take place where circuitry 98 may cease operations in a threshold amount of time selectable by a user. This is responsive to the patient about to undergo physical therapy or other alternate forms of treatment and diagnosis.
On claim 3, Gillis cites:
The system of claim 1, wherein if the determined optimum patient support apparatus configuration is not accepted by a user, the control unit is further configured to receive a third input by a user to modify the patient support apparatus configuration and control the at least one actuator to adjust the patient support apparatus based on the third input. [0071] discloses ceasing operations prior to having the patient undergo X-ray or labs.
On claim 4, Gillis cites: 
The system of claim 1, wherein the patient risk information includes one or more of: the pulmonary risk of the patient, the vascular risk of the patient, or the pressure ulcer risk of the patient ([0072] ulcer treatment). 

On claim 5, Gillis cites except: 
The system of claim 4, wherein if the patient is at risk of a pressure ulcer, the patient risk information further comprises one or more of: 
the body mass index (BMI), of the patient, wound location information, or information about whether the patient can tolerate an alternating low pressure (ALP)ALP, mode for a mattress. 
Gillis, [0072] discloses a feature of regarding the elevated risk of developing a pressure ulcer being communicated to bed 10, circuitry 98 communicates the information to module 23 which may decrease a target pressure of compression therapy or reduce the number of cycles or time period of compression therapy. Furthermore, Gillis [0048] discloses an electronic medical record system as part of the bed data system. Gillis doesn’t specifically disclose the excepted claimed invention.
However, it would have been obvious at the time the claimed invention was filed to include into Gillis the excepted claim invention such that if a patient can tolerate a medical practice. Gillis discloses not only using a practice of decreasing pressure to an area of a patient’s body subjected to pressures conducive to ulcers, but also a medical record system that likely includes the patient’s past treatments.
One of ordinary skill in the art would have derived, from these two known features, the likelihood of a patient tolerating a medical treatment based on the patient’s medical past and based on this information, would have been obvious in applying the “alternating low pressure” ulcer mitigation therapy based on these known concepts to arrive at an embodiment meeting the claimed invention. 

On claim 6, Gillis cites: 
The system of claim 1, wherein the patient support apparatus further comprises a patient support surface for supporting the patient and the at least one actuator is configured to adjust the configuration of the patient support surface. [0039] motors to include a linear actuator. 

On claim 7, Gillis cites: 
The system of claim 6, wherein the patient support surface comprises a plurality of sections and the at least one actuator is configured to adjust the position and angle of the plurality of the plurality of sections relative to each other. [0039] head motor is operable to raise and lower head section. 

On claim 8, Gillis cites: 
The system of claim 7, wherein the stored patient support apparatus configurations comprise relative positions of the plurality of sections. [0040] Bed 10 includes an angle sensor 41 coupled to head section 40 and electrically coupled to circuitry 98 as shown in Fig. 7. Angle sensor 41 comprises an accelerometer, inclinometer, or the like in some embodiments. In other embodiments, angle sensor 41 comprises a potentiometer, such as a potentiometer included in head motor 90 or a potentiometer having a housing fixed with respect to upper frame 39, for example, and having a rotatable input shaft coupled to head section 40 to rotate as the head section 40 raises and lowers. See also figure 8, 154, wherein the patient’s head is raised at least 30 degrees from flat, which means at least one part of the patient’s bed remains flat and the other is raised. The patient’s bed thus includes two sections.

On claim 9, Gillis cites: 
The system of claim 1, wherein the patient support apparatus comprises a therapy mattress. [0071] In some embodiments, control circuitry 98 receives information communicated from remote computer 176 over network 178 and varies an operating parameter of compression therapy of the compression therapy module 23 depending upon the information received from the remote computer. For example, computer 176 may send reduce the number of cycles or time period of compression therapy. The cited therapy happening on bed 10 makes [0037] mattress 22 on bed 10 a “therapy mattress.”  
On claim 10, Gillis cites: 
The system of claim 9, wherein the stored patient support apparatus configurations comprise therapy mattress settings. Figure 10, “therapy settings 192.”
On claim 12, Gillis cites: 
The system of claim 1, wherein the control unit further comprises a user interface and one or more of the inputs is input by a user through the user interface. [0031] GUI 142. 
On claim 13, Gillis cites:
The system of claim 1, wherein the input from a user to accept or not accept the determined optimum patient support apparatus configuration is a single input. [0071] discloses sending information to interdict schedule treatment using a remote computer. The cited “remote computer” is the claimed “single input.”
On claim 14. The system of claim 1, wherein the second input received by the control unit is input by a user through an electronic terminal. [0071] For example, computer 176 may send reduce the number of cycles or time period of compression therapy comprise a graphical station of a nurse call system or it may comprise an in-room computer or it may comprise a hand held computer device such as a phone, laptop computer, or tablet computer.
On claim 15, Gillis cites: 
The system of claim 14, wherein the electronic terminal is a mobile telephone or tablet device or desktop device separate to the patient support apparatus. [0073] The in-room display 181 may comprise a graphical station of a nurse call system or it may comprise an in-room computer or it may comprise a hand held computer device such as a phone, laptop computer, or tablet computer.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Gillis, E3207911 in view of Khurana et al., U.S. 2019/0083353.
On claim 11, Gillis cites except: 
The system of claim 10, wherein the therapy mattress settings comprise a continuous low pressure sequence or an alternating low pressure sequence.  Gillis, [0072], discloses decreasing or reducing a target pressure of compression therapy or the number of cycles or time period of compression therapy. Gillis doesn’t disclose the treatment as being “low pressure.” 
In the similar art of wound healing, Khurana, [0149], discloses using low pressure cyclical venting to allow wound healing.
It would have been obvious at the time the claimed invention was filed to modify the cited cycling or constant compression therapy disclosed in Gillis using the low pressure feature disclosed in Gillis such that the claimed invention is realized. Gillis discloses a known feature of making constant or cycling mattress pressure settings responsive to an ulcer (which is a type of wound) while Khurana discloses the low pressure aspect of healing a wound. One of ordinary skill in the art would have include such a low pressure feature to Gillis, as it is known in the art and the results of the modification would have realized a low pressure cycling wound healing apparatus as is in the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683